06/15/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0247




 ROBERT MAFFIT, and the
 MONTANA INDEPENDENT LIVING
 PROJECT, INC., a Montana Non-Profit
 Corporation,
                                             Case No. DA 20-0247
                    Plaintiffs/Appellants,
 v.                                          ORDER GRANTING
                                             APPELLANT’S UNOPPOSED
 The CITY OF HELENA, and JOHN                MOTION FOR EXTENSION OF
 DOES I-XXX,                                 TIME TO FILE OPENING BRIEF
                                             – FIRST REQUEST
                    Defendant/Appellee.


      Upon receipt of the Appellant’s Unopposed Motion for Extension of Time to

File Opening Brief – First Request, and good cause shown, it is hereby ordered that

the Appellant’s Motion is GRANTED. The opening brief of the Appellant shall be

due on or before August 7, 2019.




                                      _______________________________
                                      SUPREME COURT JUSTICE




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                           June 15 2020